Title: To John Adams from Thomas Jefferson, 8 September 1817
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Poplar Forest, near Lynchburg.
Sep. 8. 17.
A month’s absence from Monticello has added to the delay of acknoleging your last letters; and indeed for a month before I left it our projected College gave me constant employment; for being the only Visitor in it’s immediate neighborhood, all it’s administrative business falls on me, and that, where building is going on, is not a little. in yours of July 15, you express a wish to see our plan. but the present visitors have sanctioned no plan as yet. our predecessors, the first trustees, had desired me to propose one to them, and it was on that occasion I asked and recieved the benefit of your ideas on the subject. digesting these with such other schemes as I had been able to collect, I made out a Prospectus, the looser & less satisfactory, from the uncertain amount of the funds to which it was to be adapted. this I addressed, in the form of a letter to their President Peter Carr; which going before the legislature, when a change in the constitution of the College was asked, got into the public papers, and, among others, I think you will find it in Niles’s register, in the early part of 1815. this however is to be considered but as a premiere ebauche, for the  consideration & amendment of the present visitors, and to be accomodated to one of two conditions of things. if the institution is to depend on private donations alone, we shall be forced to accumulate on the shoulders of 4. professors a mass of sciences which, if the legislature adopts it, should be distributed among ten. we shall be ready for a professor of languages in April next; for two others the following year, and a 4th a year after. how happy should we be if we could have a Ticknor for our first. a critical classic is scarcely to be found in the US. to this professor a fixed salary of 500.D. with liberal tuition fees from the pupils will probably give 2000.D. a year. we are now on the look-out for a professor, meaning to accept of none but of the very first order.You ask if I have seen Buchanan’s, Mc.Afee’s, or Wilkinson’s books? I have seen none of them; but have lately read with great pleasure, Reid & Eaton’s life of Jackson, if life may be called what is merely a history of his campaign of 1814. Reid’s part is well written: Eaton’s continuation is better for it’s matter than style. the whole however is valuable.I have lately recieved a pamphlet of extreme interest from France. it is De Pradt’s historical recital of the first return of Louis XVIII to Paris. it is precious for the minutiae of the proceedings which it details, and for their authenticity, as from an eye witness. being but a pamphlet, I inclose it for your perusal, assured, if you have not seen it, that it will give you pleasure. I will ask it’s return, because I value it as a morsel of genuine history, a thing so rare as to be always valuable. I have recieved some information, from an eye witness also, of what passed on the occasion of the 2d. return of Louis XVIII. the Emperor Alexander it seems was solidly opposed to this. in the consultation of the allied sovereigns & their representatives, with the Executive council at Paris, he insisted that the Bourbons were too incapable & unworthy of being placed at the head of the nation, declared he would support any other choice, they should freely make, and continued to urge most strenuously that some other choice should be made. the debates run high & warm, & broke off after midnight, every one retaining his own opinion. he lodged, as you know, at Talleyrand’s. when they returned into council the next day, his host had overcome his firmness. Louis XVIII. was accepted, & thro’ the management of Talleyrand, accepted without any capitulation, altho’ the sovereigns would have consented that he should be first required to subscribe & swear to the constitution prepared, before permission to enter the kingdom. it would seem as if Talleyrand has been afraid to admit the smallest interval of time, lest a change of wind should bring back Bonaparte on them. but I observe that the friends of a limited monarchy there consider the popular representation as much improved by the late alteration, and confident it will in the end produce a fixed government in which an elective body, fairly representative of the people will be an efficient element.I congratulate mrs Adams & yourself on the return of your excellent & distinguished son, and our Country still more on such a minister of their foreign affairs, and I renew to both the assurance of my high & friendly respect & esteemTh: Jefferson
			